     Case 2:21-cv-01203-KJM-CKD Document 4 Filed 07/20/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GRCLT Condominium, Inc.,                              No. 2:21-cv-01203-KJM-CKD
12                             Plaintiff,
                                                           ORDER
13           v.
14
     Marriott Resorts Hospitality Corporation et al.,
15
                               Defendants.
16

17          Defendant Marriott Resorts Hospitality Corporation (Marriott) applies for a fourteen day

18   extension of time to respond to plaintiff’s complaint. See Ex Parte App., ECF No. 3. Upon

19   review of the application and attached declaration, the court grants the ex parte request.

20   Defendant Marriott must respond to the complaint by Friday, July 30, 2021.

21          This order resolves ECF No. 3.

22          IT IS SO ORDERED.

23   DATED: July 19, 2021.

24




                                                     1
